          Case 1:18-cv-07851-LGS-GWG Document 122
                                              121 Filed 11/04/20 Page 1 of 1


                                                                                                            270 Madison Avenue
                                                                                                            New York, N.Y. 10016
                                                                                                            Tel: 212.867.4466
                                                                                                            Fax: 212.297.1859
                                                                                                            www.bbgllp.com
                                                                                                            jsolomon@bbgllp.com
                      MEMORANDUM ENDORSEMENT
                                                        November 4, 2020
                                                            The joint pre-trial statement shall be filed within 10 days of the conclusion of the
VIA ECF                                                     mediation in the event it does not resolve all claims.
Honorable Gabriel W. Gorenstein                             So Ordered.
United States Magistrate Judge
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
                                                              November 4, 2020
New York, NY 10007-1312

            Re: Avila v. 1212 Grant Realty, LLC, Case No. 18-cv-7851(LGS)(GWG)

Dear Judge Gorenstein:

       I am counsel for Defendant, 1212 Grant Realty, LLC (“Landlord”), in the above referenced lawsuit.
The referenced case was filed pro se by Mr. Avila alleging discrimination and harassment under the Fair
Housing Act (and other federal and state statutes), concerning an apartment in Landlord’s building leased to
Defendant Basics, Inc. (“Basics”). The complaint as it pertained to Basics was previously dismissed [ECF
Doc. No. 80].

        In response to my prior application by letter, dated October 28, 2020 (wherein I advised the Court
that the parties desired to proceed with mediation, and requested an extension of time through November 13,
2020 to file a Joint Pre-trial Statement), the Court graciously granted my request [ECF Doc No. 119], referred
the case to mediation [ECF Doc No. 120], and extended Landlord’s time to file the Joint Pre-trial Statement
to November 13, 2020.

        The purpose of this letter is to request a further extension of time to file the Joint Pre-trial Statement
until ten (10) days after the mediation is concluded, in the event that the mediation is not successful in
resolving all of Plaintiff’s claims. The Landlord and its counsel would like to focus their time and resources
on a global resolution of Mr. Avila’s claims, rather than incurring the expense of preparing the Joint Pre-trial
Statement, which we hope will be moot.

       Mr. Avila’s special counsel, Susanne Keane, Esq., has consented to this request, subject to the Court’s
approval. Thank you for your time and consideration.

                                                       Respectfully submitted,



                                                       Jay B. Solomon

cc:    Via ECF
       Mr. Jimmy Avila – via overnight courier
       Susanne Keane, Esq. <SKeane@nylag.org>


SLOFFREDO/13529.0001/2918455
